Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Applicant remarks and claims, as filed After-Final on 18 February 2021, have been respectfully considered. All details have been placed on record – please see Applicant remarks for full detail.
Examiner reviewed the remarks and performed an interference search for purposes of confirming allowability. Upon review of the remarks and prior art discovered during the interference search, the claims filed on 18 February 2021 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 24, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199